


110 HR 5711 IH: To amend part B of title XVIII of the Social Security Act

U.S. House of Representatives
2008-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5711
		IN THE HOUSE OF REPRESENTATIVES
		
			April 3, 2008
			Mr. Weiner introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to establish a floor for payment for mammography under the Medicare
		  Program.
	
	
		1.Short titleThis Act may be cited as the Assure
			 Access to Mammography Act of 2008.
		2.Medicare payment
			 floor for mammographySection
			 1848(b) of the Social Security Act (42 U.S.C. 1395w–4) is amended by adding at
			 the end the following new paragraph:
			
				(5)Payment floor
				for screening and diagnostic mammography
					(A)In
				generalIn the case of mammography, whether screening or
				diagnostic, performed in a year beginning with 2009, the fee schedule amount
				shall not be less than the amount specified in subparagraph (B) for that year.
				Such amount shall be subject to geographic area adjustment in the same manner
				as for other physicians’ services under this section.
					(B)AmountThe
				amount specified in this subparagraph—
						(i)for
				2009 is 115 percent of the fee schedule amount under this section with respect
				to mammography for 2008, increased by the percentage increase in the MEI (as
				defined in section 1842(i)(3)) for 2008; and
						(ii)for a subsequent year is the amount
				specified in this subparagraph for the previous year increased by the
				percentage increase in the MEI (as so defined) for such previous
				year.
						.
		
